Citation Nr: 0718636	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of the 
removal of a pilonidal cyst, to include a back condition and 
a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  

The Board notes that at the December 2005 hearing the veteran 
discussed trouble he is currently having with his legs.  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals the need for additional 
development before adjudication can take place.  First, 
during the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Complaint notice is required in this regard.
  
It also appears that service medical records are missing from 
the file.  In a VA Form 21-4138 from December 2005 the 
veteran stated he was hospitalized for 38 days while in 
service when his pilonidal cyst was removed.  While there is 
a service medical record from January 1953 documenting the 
removal of the cyst and the 38 day inpatient stay, it would 
seem that more than a single page of records would exist for 
a hospitalization of that length.  Moreover, the January 1953 
document is entitled "Clinical Record Cover Sheet," which 
suggests the existence of more records.  In addition, in a VA 
Form 21-4138 from September 2004 the veteran stated he was 
also treated at a San Pedro hospital in January 1953 and 
April 1953.  These records are not associated with the file 
and it does not appear that they were requested.  

38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
If, after making continued efforts to obtain Federal records, 
VA concludes that it is reasonable certain they do not exist 
or further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  In such a case, VA must notify the veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

A review of the claims file also shows that the veteran has 
been receiving disability benefits from the Social Security 
Administration.  All records considered by that agency in 
deciding the veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 
38 C.F.R. § 3.159(c)(2) (2006).

Finally, a remand is required in order to afford the veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.
Here, the veteran has a current "back condition," as 
referred to in a June 2005 statement of Samuel C. Newsome, 
M.D.  However, Dr. Newsome provides no further explanation or 
details of the diagnosis and there is no other evidence of 
the veteran's current diagnosis in the file.  Thus, 
clarification is needed with regard to the exact diagnosis of 
the veteran's back condition.  In addition, with regard to 
his scar, while the veteran testified at the hearing as to 
the size and some characteristics of his scar, objective 
medical verification is required.  Next, while there is 
documentation from service of both the removal of a pilonidal 
cyst and of the resulting scar, further information as to any 
nexus is lacking.  There is no nexus opinion in the file with 
regard to the scar, and while Dr. Newsome's statement links 
the veteran's current back condition to the cyst removal in 
service, there is no rationale provided for that conclusion.  
There are no other nexus opinions associated with the file 
with regard to the veteran's back condition. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical records from the National 
Personnel Records Center.  Associate all 
such records with the veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

4.  Afford the veteran a VA examination 
as follows: 

        a.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing what, if any, 
diagnosis the veteran current has with 
regard to his back, and whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current back condition had its onset 
during service or is in any other way 
causally related to his active service.

        b.  The examiner is also requested 
to review all pertinent records 
associated with the claims file and 
discuss the characteristics of the scar 
on the veteran's back and address whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the scar had its onset during 
service or is in any other way causally 
related to his active service.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

After all of the above actions have been completed, a 
corrective corrective notice and assistance letter has been 
issued, and the veteran has been given adequate time to 
respond, readjudicate his claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



